Citation Nr: 0204963	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  94-22 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1992 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant and her daughter testified at a hearing before 
a member of the Board in December 1998.  A copy of the 
transcript of that hearing has been associated with the 
record on appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2. The veteran died in June 1992; his death was caused by 
ventricular dysrhythmia due to ischemic cardiomyopathy and 
coronary atherosclerosis.

3. During the veteran's lifetime, service-connection was in 
effect for amputation of the left great toe with removal 
of the metatarsal head as a residual of frozen feet with 
callus formation; amputation of the right great toe with 
removal of the metatarsal head as a residual of frozen 
feet with callus formation; moderate residuals of frozen 
feet with return circulation impaired with both feet cold 
and cyanotic;  and amputation of the second, third, 
fourth, and fifth toes bilaterally as residuals of frozen 
feet with callus formation.

4. Heart disease (including ventricular dysrhythmia, ischemic 
cardiomyopathy, and coronary arthrosclerosis) was not 
present in service, manifested within one year of the 
veteran's discharge from service, or etiologically related 
to service, nor does the evidence show an etiological 
relationship between the veteran's service connected foot 
disabilities and the cause of the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death, ventricular dysrhythmia due 
to ischemic cardiomyopathy and coronary atherosclerosis, was 
not incurred in or aggravated by active service and may not 
be presumed to have been incurred therein; a service-
connected disability neither caused nor contributed 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1116, 1310 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309. 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant has been notified in the August 
1992 and June 1994 rating decisions, the August 1993 
Statement of the Case, and the June 1994, the October 1994, 
and the October 2000 Supplemental Statements of the Case, of 
what would be necessary, evidentiary wise, to grant service 
connection for the cause of the veteran's death.  
Specifically, the notices sent to the appellant discussed the 
available evidence and informed the appellant that service 
connection for the cause of the veteran's death was being 
denied because there was no evidence of any heart disease in 
service, and no evidence linking the veteran's heart disease 
to his service-connected foot disabilities.  The Board 
therefore concludes that the appellant was adequately 
informed of the information and evidence needed to 
substantiate her claim, and the RO complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO gathered the veteran's service medical records, 
voluminous treatment notes dated from 1973 to 1992, and 
medical opinions from several doctors.  The appellant has not 
indicated that there is other relevant evidence available.  
Thus the Board finds that the RO provided the requisite 
assistance to the appellant in obtaining evidence regarding 
the cause of the veteran's death.  In fact, it appears that 
all such relevant evidence identified by the appellant 
relative to her claim has been obtained and associated with 
the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the appellant is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Evidence

The veteran's service medical records reveal that he suffered 
frostbite in both feet in December 1944.  He had toes 
amputated in March 1945 and additional surgery in April, 
June, July, August and November 1945. In December 1945 the 
veteran was granted service connection for residuals of 
frostbite and amputation of his toes and assigned a 100 
percent disability rating.  In May 1946 this rating was 
reduced to 60 percent.  In January 1947 the veteran's 
disability rating was increased to 80 percent for amputation 
of the left great toe with removal of the metatarsal head as 
a residual of frozen feet with callus formation; amputation 
of the right great toe with removal of the metatarsal head as 
a residual of frozen feet with callus formation; moderate 
residuals of frozen feet with return circulation impaired 
with both feet cold and cyanotic;  and amputation of the 
second, third, fourth, and fifth toes bilaterally as 
residuals of frozen feet with callus formation.  This rating 
remained in effect until the veteran's death in June 1992.

There is no indication in the service medical records that 
the veteran suffered from any form of heart disease.  There 
is no indication of  ventricular dysrhythmia, ischemic 
cardiomyopathy, or coronary atherosclerosis.  The veteran's 
blood pressure was 120/84 at the time of induction and the 
veteran's blood pressure while hospitalized in 1945 was 
measured at 116/78.  

Treatment records from Eden Hospital in April 1973 are the 
first indication in the record of any heart disease.  The 
veteran was admitted to the hospital in April 1973 with an 
admitting diagnosis of myocardial ischemia and after 
examination the final diagnosis was inferior wall myocardial 
infarction.  He was admitted again in July 1973 with a 
possible myocardial infarction, and was again admitted in 
September 1973 with post-myocardial infarction syndrome.  
Eden Hospital records from 1976 reveal that in July 1976 the 
veteran was again admitted with a myocardial infarction and 
arteriosclerotic heart disease.  Eden Hospital records from 
November 1979 and July 1984 show additional treatment for 
heart related complaints.  None of these records indicates 
any etiology of the heart disease and there is no indication 
of any link between the veteran's heart disease and his 
service-connected foot disabilities.  In June 1992 the 
veteran was admitted to the Eden Hospital ER with cardiac 
arrest and he died without regaining consciousness.  Again 
there was no indication of any link between this heart 
disease and his foot disabilities.

Medical records from Dr. Johnson, dated from April 1986 to 
June 1992, reflect that the veteran was seen for his heart 
disease and diagnosed with coronary heart disease.  The 
treatment notes indicate that at times the veteran was able 
to walk up to one mile without apparent difficulty, but that 
at other times his walking and activity level were more 
limited due to his missing toes and pain in his feet.  There 
is no indication in these treatment notes of any link between 
the veteran's foot disabilities and inability to walk or 
exercise at times and the progression of his heart disease.  

The records indicate that in May 1986 the veteran underwent a 
coronary bypass operation.  The operation notes and treatment 
notes do not indicate any relationship between the veteran's 
heart disease and his service-connected foot disabilities.

Treatment notes from Dr. Angotti dated from 1986 to 1991 
reveal that the veteran was experiencing pain on walking and 
standing.  Dr. Angotti referred the veteran to Dr. Caldwell 
who treated the veteran for pain in his knee, not pain in his 
feet, in April and May 1989.  

In December 1989 the veteran was hospitalized at Samuel 
Merritt Hospital under the care of Drs. Angotti and Johnson.  
The veteran underwent right heart catheterization, retrograde 
left heart catheterization, selective coronary arteriography 
and selective arteriography of the saphenous vein grafts.  
Additionally, the veteran underwent aortobifemoral bypass 
surgery on December 28, 1989.  Dr. Angotti provided a 
postoperative diagnosis of lower extremity ischemic disease 
secondary to arteriosclerosis.  There is no indication at the 
time of this hospitalization that there is any link between 
this ischemic disease and the veteran's service-connected 
foot disabilities.  In February 1990 the veteran underwent a 
femorotibial bypass utilizing the vein from the left leg 
transferred and reversed into the right leg.  Treatment notes 
continue post-operatively for several months with some 
complications noted including ulceration and infection but 
with no link indicated between those conditions and the 
veteran's foot disabilities.  In March 1991 the veteran was 
hospitalized with an acute pulmonary embolism that resolved 
and the veteran was discharged after a five-day hospital 
stay.

There are additional treatment records from Dr. Tomasello 
dated from 1985 to 1990.  Dr. Tomasello is a Doctor of 
Podiatric Medicine and did not treat the veteran for any 
heart disease, but rather only for his foot disabilities.  
There is no indication in these treatment notes that there 
was any link between foot disabilities and the veteran's 
heart disease.

The appellant and her daughter testified at a hearing before 
a member of the Board in December 1998.  The testimony was to 
the effect that the veteran had difficulty walking or 
exercising, that he had problems with his feet since leaving 
service, and that he had circulatory problems in his lower 
legs that led to several surgeries.  The appellant and her 
daughter offered their opinion that the veteran's foot 
disabilities had led to his heart disease, and the record was 
held open so they could attempt to get some statement from 
the veteran's doctor regarding the etiology of his heart 
disease.

Dr. Angotti provided a letter dated in January 1999 that 
stated he treated the veteran for heart disease for six years 
and that it was his medical opinion that the veteran's loss 
of toes on both feet and subsequent circulatory problems more 
likely than not, hastened the veteran's death.  Dr. Angotti 
did not cite any clinical evidence or any scientific study to 
support his opinion.

In October 2000, the RO sought an opinion from a VA 
physician, Dr. Riordan, regarding the likelihood of a 
relationship between the veteran's service-connected foot 
disabilities and his death due to heart disease.  Dr. Riordan 
offered his opinion that there was no evidence establishing a 
link between cold injuries and heart disease.  He stated that 
the only minor effect of frostbite residuals would be 
impaired wound healing of the feet.  Dr. Riordan did not 
comment on whether the veteran's foot disabilities would have 
limited his exercise and therefore possibly led to the 
development of heart disease.

The appellant's representative presented an opinion from Dr. 
Craig N. Bash dated in September 2001.  Dr. Bash offered his 
opinion that the veteran's bilateral toe amputations and foot 
disabilities made it very difficult for the veteran to remain 
active or perform cardiovascular fitness exercises and that 
this inactivity caused the veteran's death from heart 
disease.  Dr. Bash disagreed with Dr. Riordan's opinion and 
Dr. Bash cited a study that he said supported his opinion.  
This study did find that there was an increase in ischemic 
heart disease among lower extremity amputees, but the study 
was focused on leg amputations and did not specifically 
address amputations of toes that left part of the foot 
intact.  Yekutiel et. al., The Prevalence of Hypertension, 
Ischaemic Heart Disease, and Diabetes in Traumatic Spinal 
Cord Injured Patients and Amputees, Paraplegia 27 pp.56-62 
(1989).

Based on the conflicting medical opinions, the Board sought a 
VHA opinion in January 2002.  The Board requested that the 
claims folder and the evidence be reviewed and an opinion be 
offered as to whether it was more likely, less likely, or as 
likely as not, that the veteran's service-connected 
disabilities caused or contributed in a material and 
substantial way to the veteran's death.  The request for an 
opinion was referred to a podiatrist, who reviewed the claims 
folder and noted that the veteran first suffered a myocardial 
infarction in 1973, and that he was a smoker who continued to 
smoke until 1989, three years after his coronary bypass 
operation.  It was reported that there was no indication in 
the file that the veteran needed assistive devices in order 
to walk such as braces, crutches, canes, molded shoes, or 
other prosthetic items.  It was also noted that the veteran's 
amputation of his toes did not restrict him in his occupation 
as a truck driver.  The podiatrist offered his opinion, based 
on long experience with these types of amputations, that a 
patient with amputations similar to the veteran's normally 
would have the ability to perform exercises and to function 
successfully.  He considered the possibility that pain would 
have limited the veteran's exercising but the claims folder 
showed that the only pain medication the veteran used was 
Motrin as needed and there was no indication of prescriptions 
for narcotic analgesia, tricyclic antidepressants, or 
vasodilators which would have been expected with severe 
neuropathic pain.  The podiatrist stated that at the time of 
amputation, in 1945, with there being no heart disease then 
present, there was no reason why the veteran could not have 
participated in some form of aerobic activity even if non 
load-bearing such as swimming, or cycling, or rowing.  In 
contrast to patients with major amputation as a result of 
severe vascular disease, the veteran was fully rehabable at 
the time of his amputations due to the absence of ischemic 
cardiomyopathy and minimal to nonexistent functional demands 
of his amputations.  It was concluded that it was highly 
unlikely that the veteran's service-connected foot 
disabilities had resulted in the veteran's death.

Subsequent to this opinion, the appellant offered a follow-up 
opinion from Dr. Bash in April 2002.  Dr. Bash disagreed with 
the VHA opinion and continued to assert his opinion that 
there was a relationship between the veteran's foot 
disabilities and his heart disease.  Dr. Bash questioned the 
competence of the expert to offer an opinion since he was a 
podiatrist and not a cardiologist, and Dr. Bash objected to 
the idea that the veteran could have participated in 
alternative cardiovascular exercises such as swimming or 
cycling.  Dr. Bash also pointed out that the podiatrist had 
incorrectly stated that the veteran had hypertension at the 
time of his induction into service.

III.  Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2001).  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.  The service connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2001).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See, Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1) (2001).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See, 38 C.F.R. 
§ 312(c)(3) (2001).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2001).

In this case, the veteran's death certificate reflects that 
he died in June 1992 as a result of ventricular dysrhythmia 
due to ischemic cardiomyopathy and due to coronary 
atherosclerosis..  The veteran's service medical records are 
negative for any mention of heart disease.  The treatment 
records reveal that the veteran first suffered a heart attack 
in 1973 and that he underwent treatment for heart disease and 
circulatory problems for the rest of his life.  He underwent 
a coronary bypass operation in 1986 and in 1989 the veteran 
underwent right heart catheterization, retrograde left heart 
catheterization, selective coronary arteriography and 
selective arteriography of the saphenous vein grafts.  
Additionally, the veteran underwent aortobifemoral bypass 
surgery on December 28, 1989.  In February 1990 the veteran 
underwent a femorotibial bypass utilizing the vein from the 
left leg transferred and reversed into the right leg.  
Throughout these treatment notes there is no indication of 
any link between the veteran's foot disabilities and his 
heart disease.  As far as physical activity goes, the veteran 
was a truck driver and continued in this occupation after his 
first heart attack in 1973.  Treatment notes from Dr. Johnson 
dated between 1986 and 1992 indicate that at times the 
veteran was able to walk up to one mile without apparent 
difficulty, but that at other times his walking and activity 
level were more limited due to his missing toes and pain in 
his feet.  

Since the service medical records are negative for any heart 
disease, and since the post-service treatment records are 
negative for any mention of a link between the veteran's foot 
disabilities and his heart disease, this case essentially 
revolves around the various medical opinions contained in the 
file.  There are two opinions that support the claim, those 
being the opinions of Dr. Angotti and Dr. Bash.  There are 
also two contrary opinions by Dr. Riordan and a podiatrist.  
For the reasons discussed below, the Board finds the latter 
two opinions more persuasive.

Dr. Angotti was one of the veteran's treating physicians.  
His opinion as to the relationship between the veteran's foot 
disabilities and his heart disease is expressed in a letter 
dated in January 1999.  This letter states Dr. Angotti's 
opinion but he offers no clinical evidence to support the 
opinion and he cites no scientific studies that support his 
opinion.  Dr. Angotti's own treatment notes offer no 
indication that there was a causal relationship between the 
veteran's toe amputations and his heart disease.  With no 
clinical evidence and no studies cited, the Board places 
little weight on Dr. Angotti's unsupported opinion.

Dr. Bash offered his detailed opinion that the veteran's foot 
disabilities led to inactivity and inability to perform 
cardiovascular exercise which in turn led to his heart 
disease.  Dr. Bash cited a study which he said supported his 
opinion.  The study, however, does not address the issue of 
increased prevalence of heart disease in patients with toe 
amputations, the study is focused on lower limb amputees both 
above and below the knee.  There is no information in that 
study discussing whether toe amputations were related to the 
onset of heart disease.

VA regulations already support the notion of a connection 
between heart disease and lower limb amputations when those 
amputations are at or above the knee in one leg or at or 
above the ankles bilaterally.  38 C.F.R. § 3.310 (2001).  If 
a veteran has a single limb amputation at or above the knee 
or bilateral amputations at or above the ankles then any 
ischemic heart disease or other cardiovascular disease shall 
be held to be the proximate result of the amputations.  Id.  
This regulation was promulgated following a National Academy 
of Sciences (NAS) study from 1979, which established the 
higher incidence of heart disease in patients with a single 
amputation at or above the knee or bilateral amputations at 
or above the ankles.  The NAS study did not find a 
significant increase in the incidence of heart disease in 
patients with toe amputations. 44 Fed. Reg. 50,339-50,340 
(August 28, 1979) as codified at 38 C.F.R. § 3.310.  

Dr. Riordan's opinion was that residuals of a cold injury 
would not have had had a causative effect in developing heart 
disease.  Dr. Riordan stated that the only minor effect of 
frostbite residuals would be impaired wound healing of the 
feet.  Dr. Riordan did not, however, address the question of 
whether the veteran's multiple toe amputations would have had 
an effect on his level of activity which could have then lead 
to heart disease.

The VHA podiatrist opined that amputations of the sort the 
veteran had, would not necessarily have limited his physical 
activity or ability to engage in cardiovascular activity.  It 
was noted that the veteran was not using any prosthetic 
devices or assistive devices such as canes or braces or 
crutches and that even if load-bearing exercise would be 
limited by toe amputations there were other forms of aerobic 
exercise available such as cycling, swimming, or rowing.  The 
podiatrist did incorrectly note that the veteran had 
hypertension upon entry into service, but this error did not 
affect his opinion that amputation of the toes would not have 
prevented the veteran from exercising.  He also cited a 
medical study which found that traumatic amputees who sustain 
amputations distal to the ankle joint experience walking 
speeds that are essentially normal and oxygen demands very 
close to normal.  This is borne out by the treatment notes 
which indicate that the veteran at times was able to walk a 
mile.  It is true that at other times the veteran experienced 
difficulty walking according to the treatment notes but it is 
not established that this led to his heart disease.

After reviewing all the evidence and each of the medical 
opinions offered, the Board finds that it is less likely that 
the veteran's heart disease was related to his service-
connected foot disabilities and that therefore it is less 
likely that the veteran's death was related to service or 
caused by a service-connected disability.  For the reasons 
outlined above, the Board finds that the NAS study and the 
VHA opinion are more probative than other evidence of record 
and these weigh against the appellant's claim.  Contrary to 
Dr. Bash's assertions, the Board finds the podiatrist to be a 
proper and persuasive authority on the effects the toe 
amputations had on the veteran's activity level and the onset 
of cardiovascular disease.  The VA regulations regarding a 
link between lower limb amputations and heart disease are 
based on a NAS study which found that bilateral amputations 
at or above the ankles did lead to an increase in the 
incidence of heart disease, but that no such relationship 
could be established with toe amputations.

The VHA opinion is weighed more heavily because the 
podiatrist cited to a medical treatise showing that 
amputations distal to the ankle joint have limited or no 
effect on walking speed or oxygen demands when walking.  The 
veteran is shown in the record to be capable of driving a 
truck and of walking up to a mile as recently as 1986.  There 
is no indication that the veteran was unable to perform 
alternative aerobic exercise as suggested by the podiatrist.  
Additionally, as the podiatrist noted, the veteran did not 
use a prosthetic device or assistive devices of any kind, 
which is at least suggestive that he did not have substantial 
difficulty walking due to his amputations.

At the time of his death the veteran has established service 
connection for multiple foot disabilities including 
amputation of all of his toes bilaterally.  The most 
persuasive evidence indicates that these disabilities were 
not a contributing factor in the cause of the veteran's 
death.  None of the treatment notes suggest that there was a 
relationship between these service-connected disabilities and 
the veteran's heart disease.  The cited medical studies and 
literature, as a whole, do not support the idea that 
amputation of the toes can be related to the development of 
heart disease.  The VHA opinion that the veteran could still 
have engaged in activity and exercise is supported by 
treatise, by the medical expert's experience, and by the 
record as it relates to the veteran.  Therefore, the Board 
finds that the veteran's service-connected disabilities were 
not contributory causes of his death.  38 C.F.R. § 3.312 
(2001).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

